UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
NICOLE SOFIA JACUBOVICH and CALANIT
DIVA JACUBOVICH,

                 Plaintiffs,                        MEMORANDUM AND ORDER

        - against -                                  18 Civ. 3326 (NRB)

THE STATE OF ISRAEL, COMPUTERSHARE
INC., and COMPUTERSHARE TRUST
COMPANY, N.A.,

               Defendants.
-----------------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE



     Plaintiffs, two Argentinian sisters who profess to be the

sole heirs to the Argentinian estate of their late great uncle

under Argentinian probate law, bring this action alleging that the

State     of   Israel   and    two   related      entities   collectively

characterized      as    Israel’s        fiscal    agent     (hereinafter

“Computershare”) failed to transfer to the plaintiffs, in whole or

in part, the proceeds of two Israeli bonds, which were owed to the

estate.    The plaintiffs allege specifically that the proceeds of

the first bond (some $5.425 million) were instead transferred to

a Panamanian bank account in the name of the estate but in fact

controlled by the plaintiffs’ Argentinian grandfather -- who the

plaintiffs allege is neither an administrator of nor an heir to

the estate -- and that, while the plaintiffs were thereafter

                                     1
transferred the principal proceeds of the second bond (some $4.94

million), they did not receive certain interest owed on that

amount. The instant action represents at least the third initiated

in as many countries by either the plaintiffs or their grandfather,

who each claim entitlement to -- and consequently seek recovery of

-- the full proceeds of both bonds. 1

      Both Israel and Computershare move to dismiss this action on

a variety of jurisdictional and substantive grounds, and for the

reasons that follow, those motions are granted.


I.    Facts and Analysis

      While   the   facts   that   gave    rise   to   this   litigation    are

complicated, 2 those relevant to the disposition of the pending

motions are straightforward.          Accordingly, only that background

information needed to make sense of the analysis set forth below

is interwoven.




      1 In 2016, the plaintiffs filed a criminal complaint in Argentina against

their grandfather, alleging that he misrepresented himself to be an heir to the
estate and thereby fraudulently received the proceeds of the first bond;
according to the plaintiffs’ Argentinian counsel, the plaintiffs can collect
damages in that proceeding in the event of a conviction. See ECF No 48 at 16.
Also in 2016, the plaintiffs’ grandfather filed a civil suit in Panama against
Computershare and an Israeli entity, alleging that the proceeds of the second
bond were improperly paid to the plaintiffs instead of to the designated account
for the estate. Both of those cases are reportedly ongoing, and the risk that
duplicative or inconsistent obligations will be imposed on the parties involved
-- under multiple nations’ laws -- thus looms over this litigation.

      2 “[T]he facts giving rise to this action straddle at least five countries

across three continents,” ECF No. 53 at 23, involve a wide cast of governmental
and private entities as well as individuals, and derive from a messy and opaque
“Argentinian family squabble,” ECF No. 40 at 1.
                                       2
      A.    Claims Against Israel

      The plaintiffs’ claims against Israel are subject to the

constraints of the Foreign Sovereign Immunities Act (“FISA”),

which immunizes any foreign sovereign from suit in a U.S. court

by   depriving    the   court   of    both   subject   matter    and   personal

jurisdiction      “unless   [the     plaintiff   can   demonstrate     that]   a

specific statutorily defined exception applies.”                 Arch Trading

Corp. v. Republic of Ecuador, 839 F.3d 193, 200 (2d Cir. 2016)

(internal quotation marks omitted); see Virtual Countries, Inc. v.

Republic of S. Africa, 300 F.3d 230, 241 (2d Cir. 2002). 3                Here,

the plaintiffs point to the statute’s “waiver exception,” arguing

that Israel has “waived its immunity either explicitly or by

implication.” 4      28 U.S.C. § 1605(a)(1).           As to their primary

argument -- that Israel has explicitly waived its immunity -- the

plaintiffs rely on waivers admittedly contained in two separate

documents: (1) a 2010 prospectus issued in the United States in

connection with an Israeli bond offering and (2) the fiscal agency

agreement (“FAA”) between Israel and Computershare related to that


      3 As a technical matter, the FISA does not impose a burden on the plaintiff

until the defendant makes out a prima facie case that it is a foreign sovereign.
See Virtual Countries, Inc., 300 F.3d 241. Here, however, Israel’s status as
a foreign sovereign is undisputed.

      4 During the telephonic oral argument on these motions held on August 8,

2019, the plaintiffs for the first time argued in the alternative that the
“commercial exception” in 28 U.S.C. § 1605(a)(2) applies to strip Israel of its
sovereign immunity.   The plaintiffs, however, failed to articulate which of
§ 1605(a)(2)’s three clauses purportedly applies, and the Court is aware of no
facts that would support the application of any of them.



                                        3
bond offering. 5        But the plaintiffs’ reliance on both of those

documents is misplaced.

      The     U.S.   prospectus,    which      was    written        for   and   used    in

connection with only domestic 6 bond sales, does not support the

plaintiffs’ assertion of an explicit waiver of sovereign immunity

for   the      simple      reason   that       it     does     not     apply     to     the

internationally-sold bonds at issue in this case.                            Tellingly,

though they have declined to expressly concede the point, the

plaintiffs do not forcefully dispute that the U.S. prospectus

applies only to domestically-sold bonds.                       Indeed, as much is

apparent from the plain terms of the document. The U.S. prospectus

provides that the bonds covered thereunder are those sold “through

the Development Corporation for Israel” (“DCI”); that “DCI is the

sole and exclusive underwriter of the bonds in the United States”;

that “Israel sells the bonds . . . outside of the United States”

“through       additional     underwriters”          --      namely,       Canada-Israel

Securities Ltd. (“CSL”) for all bond sales “in Canada” and Israel

Bonds International (“IBI”) for all bond sales “outside of the

United     States    and    Canada”;   that         “[t]his    prospectus        and    the



      5 The waiver contained in the U.S. prospectus applies to suits arising

out of the bonds covered thereunder in “any federal court in the Southern
District of New York, any state court in the City of New York[,] or [] any
competent court in Israel,” ECF No. 37-2 at 24, while the waiver contained in
the FAA applies to suits arising out of the FAA itself in “the United States
District Court for the Southern District of New York or [] a New York State
court in the County of New York, ECF No. 16-1 at 26.

      6   The term “domestic” is used herein to refer to occurrences in the United
States.
                                           4
prospectus supplement relating to a particular issue of bonds,” as

well as the applicable “Customer Information Forms and Investment

Forms,” will be provided to prospective purchasers “by DCI”; and

that “Prospectuses,          Customer      Information        Forms      and    Investment

Forms    are     available    outside      of    the       United      States    from     the

appropriate local underwriter.”                ECF No. 37-2 at 15, 23-24.                As a

representative       of      DCI    has    more       expressly         attested,        “the

distinction between brokers that facilitate the sale of [Israeli]

bonds in the United States (i.e., DCI) and those that facilitate

the sale of bonds outside of the United States (i.e., CISL and

IBI) determines the information that is provided to prospective

bond purchasers.”         ECF No. 37 at 2.        Specifically, “[w]ith respect

to    domestic    purchasers       of   bonds,       DCI    shows      prospective       bond

purchasers the U.S. Prospectus,” whereas “[w]ith respect to [any

prospective]      international         purchasers”        who    “contact       DCI”    with

bond-related       inquiries,       “DCI    refers         such     customers      to    the

appropriate . . . international sales agent,” which, “consistent

with the process described in the U.S. Prospectus,” provides the

documentation applicable to its sales.                 Id. at 2, 4.           Furthermore,

the   plaintiffs     do    not     so   much    as    allege      --    and     Israel    has

represented that it knows of no evidence to support any contention

-- that the U.S. prospectus was ever used in connection with an

international sale of Israeli bonds.                 Finally, as is elaborated on

extensively below, the U.S. prospectus names as Israel’s fiscal


                                            5
agent for the bonds covered thereunder an entity that serves as

Israel’s fiscal agent only for domestically-sold bonds pursuant to

a publicly available agreement referenced in the prospectus.                  See

ECF No. 37-2 at 4.

      Faced with these facts, the plaintiffs focus their efforts on

arguing that the bonds at issue in this case should be assumed to

be domestic (and thus covered by the U.S. prospectus), or that,

alternatively, Israel should be equitably estopped from relying on

the inapplicability of the U.S. prospectus to international bonds.

      As to the former argument, the plaintiffs lack ground on which

to stand.      Their position, supported only by their own naked

assertion that the circumstances of the bonds’ purchase are unknown

at this stage, 7 is belied by evidence in the record indicating that

the bonds were in fact purchased internationally.                For instance,

as the plaintiffs conceded at oral argument, the bonds appear to

have been purchased on behalf of the estate by the plaintiffs’

grandfather, an Argentinian citizen who -- documents show -- has

informed a Panamanian court through counsel that he purchased the

bonds from Panama.      Additionally, a representative of U.S.-based

Computershare    --    Israel’s   fiscal   agent   for   domestically-sold

bonds,   which   are   underwritten    “exclusive[ly]”      by    DCI    --    has

unambiguously     attested    that   “[t]he   bonds    at   issue       in    this


      7 Although the bonds were purchased on behalf of the estate in 2012, the

plaintiffs, who purportedly acceded to their rights to the estate in 2011, did
not learn of the bonds until 2014, the year in which the bonds matured.
                                      6
litigation . . . were issued outside of the United States to a

non-U.S.    bondholder     . . . through             IBI,”    “the    underwriter     of

[Israeli] bonds issued . . . outside of the United States and

Canada.”    ECF No. 41 at 2-3.             This, in turn, accords with the

evidence that the bonds “were not registered on the [Israeli] bond

registry maintained in the United States by Computershare,” but

were   instead    “registered         on       the     [Israeli]      bond     registry

maintained” in Canada by “Computershare Trust Company of Canada”

(“CTCC”) -- an entity distinct from any named as a defendant in

this case -- which serves as Israel’s fiscal agent for “bonds sold

outside of the United States to non-U.S. residents” through IBI.

Id. Moreover, all of the foregoing is consistent with the evidence

reflected   in   the    declaration        of    the     plaintiffs’     Argentinian

counsel,    Melina     Shapira   --    submitted         to    this    Court    by   the

plaintiffs themselves -- evincing IBI’s role in the bond sale,

such as the plaintiffs’ receipt of a package “from IBI in Israel”

on July 18, 2014 enclosing the proceeds of the second bond, and

Shapira’s receipt of a letter from the “General Counsel of DCI in

New York” on September 8, 2017 “assert[ing] that DCI had not been

involved in the sale of bonds,” which had occurred “outside the

United States.”      ECF No. 48 at 6, 20.            In light of this substantial

body of adverse evidence -- and particularly considering that the

plaintiffs have already obtained discovery in the form of documents

and deposition testimony from at least Computershare, DCI, and the


                                           7
Israeli Ministry of Finance in the course of a 28 U.S.C. § 1782

proceeding 8 brought in connection with the ongoing criminal case

against    the     plaintiffs’   grandfather      in   Argentina   --     the

plaintiffs’ proffer of no more than the mere possibility that

information      supporting   their   assertion   of   jurisdiction     could

theoretically come to light does not suffice to sustain their

burden.

     Turning to the plaintiffs’ fallback estoppel argument, the

same result obtains.     Under the doctrine of equitable estoppel, “a

party may be estopped from pursuing a . . . defense where: 1) [that

party] makes a misrepresentation of fact” -- either affirmatively

or through silence in the face of “a legal duty to speak” -- “to

the other party with reason to believe that the other party will

rely upon it; [and] 2) [] the other party [indeed] reasonably

relies upon it . . . to her detriment.”           Kosakow v. New Rochelle

Radiology Assocs., P.C., 274 F.3d 706, 725 (2d Cir. 2001). 9 Neither

of the two ways in which the plaintiffs attempt to invoke this

doctrine to estop Israel from relying on the irrelevance of the

waiver of sovereign immunity contained in the U.S. prospectus has

merit.




     8  See In the Matter of the Application of Nicole Sofia Jacubovich and
Calanit Diva Jacubovich for an Order to Take Discovery Pursuant to 28 U.S.C.
§ 1782, No. 17-mc-00489-KPF (S.D.N.Y.) (Failla, J.).

     9  Because this estoppel claim concerns the enforcement of a federal
statute, “federal law principles of equitable estoppel are applicable.” Id.
                                      8
      First, the plaintiffs’ estoppel argument fails easily to the

extent it is predicated on the fact that the U.S. prospectus was

publicly filed with the U.S. Securities and Exchange Commission

such that, even if Israel’s international underwriters never used

it   in     connection    with    international     sales,     international

purchasers could have theoretically independently accessed it over

the internet and mistakenly relied on its waiver of sovereign

immunity in making their purchasing decisions.            Putting aside the

many other holes in this argument, the plaintiffs have not even

alleged that their grandfather (or anyone else acting on behalf of

the estate) actually saw -- much less relied on -- the prospectus

prior to purchasing the bonds.

        Second,   while   somewhat    more   colorable,    the   plaintiffs’

estoppel argument based on Shapira’s pre-litigation interactions

with individuals associated with Israel also does not advance their

case.     Admittedly, in several years of correspondence and meetings

with individuals associated with Israel -- through which Shapira

sought to resolve the plaintiffs’ claim to the bonds and, at times,

expressly contemplated litigation -- nobody ever informed Shapira

that the U.S. prospectus (and its waiver of immunity from suit in

this Court) did not apply to the bonds. 10        Likewise, the plaintiffs




      10 Shapira states that she discovered the U.S. prospectus on the internet

during the course of her investigation into her clients’ case in April 2015 --
roughly a year into the aforementioned correspondence and meetings. See ECF
No. 53 at 7.
                                      9
thereafter (albeit through different counsel) filed the instant

suit at least partially in reliance on that waiver. But critically

-- and unsurprisingly -- the plaintiffs cannot identify any “legal

duty” that Shapira’s interlocutors had to affirmatively disclaim

the applicability of an inapplicable document merely because it

could be accessed over the internet.          Id.    Nor do the plaintiffs

point to any time at which Shapira even hinted at the notion that

the plaintiffs’ proposed suit might rely to any extent on the U.S.

prospectus so as to give rise to a duty on the part of her

interlocutors to correct an “explicit contrary assumption,” Gen.

Elec. Capital Corp. v. Armadora, S.A., 37 F.3d 41, 45 (2d Cir.

1994), even assuming such a duty exists under federal principles

of equitable estoppel, see Kosakow, 274 F.3d at 725-26.              Shapira,

at most, “mentioned suing in New York” at a meeting attended by

the plaintiffs’ current counsel, Israel’s current counsel, and an

in-house lawyer for DCI (which was not ultimately named as a

defendant in this action).        ECF No. 48 at 21.      But that alone did

not even put Israel on notice of the FISA exception on which the

plaintiffs believed they could rely in bringing such a suit, and

counsel was certainly not obligated in that moment to marshal every

conceivable jurisdictional defense that Israel might ultimately

raise. 11 Moreover, evidence in the record reveals that, at multiple


      11 The plaintiffs’ assertion that Israel in some way “directed” them to

file suit in New York and thereby baited them into relying on the waiver in the


                                      10
points, Israel did put the plaintiffs on notice of the fact that

CTCC -- and not Computershare, the entity that the U.S. prospectus

explicitly names as Israel’s fiscal agent for the bonds covered

thereunder, see ECF No. 37-2 at 4 -- had acted as the fiscal agent

for   the    bonds   at   issue. 12   Far   from   hiding   the   ball,    this

information served to indicate that the U.S. prospectus did not

apply.      Accordingly, there is no basis for a finding of estoppel,

and the inapplicability of the U.S. prospectus therefore dooms the

plaintiffs’ claim that an explicit waiver of immunity contained

therein permits this suit to be brought here.




U.S. prospectus has no basis in the record. ECF No. 53 at 15. First, contrary
to what the plaintiffs apparently suggest, it was in no sense reasonable for
them to assume that Israel consented to be sued in New York merely because a
large number of the officials and attorneys who communicated with Shapira were
themselves physically located in New York City. And second, contrary to the
plaintiffs’   characterization   of  a   discussion   recounted  in   Shapira’s
declaration, Donald Bezahler, a lawyer for IBI, did not tell Shapira that the
plaintiffs could bring this suit against Israel in New York. Rather, as Shapira
attested, during that discussion Bezahler asserted his belief that the
plaintiffs had no grounds on which to sue either Israel or IBI whatsoever and
merely offered his suggestion as to possible venues -- “New York, Argentina,
Panama and Jerusalem” -- in which the plaintiffs might bring suit against one
or more of the parties that he considered actually liable -- “the New York bank
[that] made the wire transfer into the Panamanian account” controlled by the
plaintiffs’ grandfather, “the bank in Panama” that permitted the plaintiffs’
grandfather to withdraw the funds, and the plaintiffs’ grandfather himself.
ECF No. 48 at 13-14.

      12 For example, the checks that the plaintiffs did receive with bond
proceeds were issued from the State of Israel “By Its Fiscal Agent Computershare
Trust Company of Canada.” ECF No. 58-1 at 2.    And IBI’s lawyer Donald Bezahler
reported to Shapira by letter that the bond proceeds that the plaintiffs did
not receive had been paid by “the Fiscal Agent -- CPU in Canada,” ECF No. 48 at
15. Furthermore, the identity of the proper fiscal agent was communicated in
explicit terms to the plaintiffs’ current counsel in a letter from
Computershare’s in-house counsel sent in connection with the plaintiffs’ 28
U.S.C. § 1782 proceeding two months before the instant suit was filed. See ECF
No. 58-1 at 2 (“I want to respectfully advise you that you have served the
incorrect party.    Computershare Trust Company of Canada, a separate legal
entity, is the [applicable] fiscal agent . . . .”).
                                      11
        For virtually the same reasons, the FAA between Israel and

Computershare, which appoints Computershare as Israel’s fiscal

agent for the bonds covered under the U.S. prospectus, does nothing

to advance the plaintiffs’ claim that Israel has explicitly waived

its sovereign immunity from the instant suit.                  Like the U.S.

prospectus, the FAA itself expressly states that it pertains only

to Israeli bonds sold through DCI, Israel’s exclusive underwriter

for domestically-sold bonds.         An entirely separate fiscal agency

agreement between Israel and an entirely distinct entity, CTCC,

appoints CTCC as Israel’s fiscal agent for Israeli bonds sold

through Israel’s exclusive underwriters for internationally-sold

bonds, including IBI for bonds sold outside of the United States

and Canada.     It is under the purview of the latter agreement that

the internationally-sold bonds at issue here fall, as evidenced

by, inter alia, the fact that the bonds were registered by CTCC on

its register in Canada rather than by Computershare on its register

in the United States; therefore, the waiver of immunity contained

in the FAA is wholly inapplicable to the plaintiffs’ claims. While

the international fiscal agency agreement contains its own waiver

of immunity, that waiver applies only to suits brought in Canada.

Thus,    even   if   that   waiver   gives   third   parties    such   as   the

plaintiffs the right to sue Israel -- a proposition that Israel

justifiably contests -- it plainly does not give them the right to

do so in this Court.        Finally, insofar as the plaintiffs’ estoppel

                                      12
argument concerning the U.S. prospectus extends further to the

FAA, it founders on the same grounds set forth above. Particularly

damning to that argument is the evidence that, prior to the

commencement of this suit, the plaintiffs were given actual notice

of   the   fact   that    CTCC,    an    entity   that     is   distinct   from

Computershare and not a party to the FAA, served as fiscal agent

for the bonds.

      The plaintiffs’ last-ditch argument -- that Israel should be

held to have implicitly waived its sovereign immunity, either by

agreeing for New York law to govern the bonds or by cooperating in

the plaintiffs’ 28 U.S.C. § 1782 proceeding 13 -- is not worthy of

lengthy discussion.       On the choice-of-law point, the plaintiffs

again rely on the mistaken belief that the bonds at issue are

domestically-sold bonds covered under the U.S. prospectus and

therefore subject to the prospectus’s choice-of-law clause.                 And

on the § 1782 point, the plaintiffs cite absolutely no support for

the dubious proposition that a foreign sovereign can be stripped

of its immunity as a consequence of having complied with a subpoena

in an entirely separate action, whether or not it conditioned its

compliance on entry of a protective order.               Israel should not be

punished for having assisted the plaintiffs in their pursuit of




      13 The Court assumes without deciding that the Israeli Ministry of Finance

-- the entity that was actually subpoenaed in the § 1782 proceeding -- is
indistinguishable in all material respects from the sovereign State of Israel.

                                        13
criminal liability against their grandfather in Argentina, and a

contrary rule would do violence to the interests served by § 1782.

      Because the plaintiffs have therefore failed to identify an

applicable waiver of Israel’s sovereign immunity, that immunity

bars them from proceeding against Israel in this suit. 14

      B.    Claims Against Computershare

      As is abundantly clear from the foregoing, Computershare --

which did not serve as Israel’s fiscal agent for the bonds at issue

-- is not a proper defendant in this action, having played no role

in the events underlying the plaintiffs’ claimed injury, and having

alerted the plaintiffs to the facts establishing as much before

this action was even commenced.            Indeed, the plaintiffs do not

dispute the key facts establishing which entity actually served as

Israel’s fiscal agent, and their arguments that Computershare

should     in   some   way    be   estopped     from    asserting     certain

jurisdictional defenses are therefore moot, as the plaintiffs’

claims (if any) against a fiscal agent arise only against CTCC.




      14This conclusion applies with equal force to the plaintiffs’ sole claim
that concerns not the two bonds discussed heretofore, but an unspecified number
of “additional” bonds for which the plaintiffs allege that they are owed “at
least $1,114,498.70” in proceeds from Israel. ECF No. 16 at 13. The plaintiffs
advance merely the conclusory allegation that “Israel . . . irrevocably agreed
not to assert any defense based on immunity, including foreign sovereign
immunity,” in “actions arising out of or based on” an unspecified number of
those bonds.    Id. at 14.    But they proffer absolutely no basis for that
assertion.    And although Israel’s moving brief highlighted this obvious
deficiency, the plaintiffs made no attempt, either in their opposition brief or
at oral argument, to cure it. Accordingly, the plaintiffs fall woefully short
of carrying their “burden of going forward with evidence showing that” a FISA
exception applies to permit suit against Israel on the additional bonds.
Virtual Countries, Inc., 300 F.3d 241 (internal quotation marks omitted).
                                      14
     Accordingly,   and   in   a   concession    to   this   reality,   the

plaintiffs use their brief opposing the pending dismissal motions

to -- for the first time -- seek leave to amend their (already)

amended complaint in order to substitute in CTCC for Computershare

as the proper fiscal agent defendant.           However, it is apparent

that any such amendment would be futile, as CTCC would not be

subject to personal jurisdiction in this Court.         See Balintulo v.

Ford Motor Co., 796 F.3d 160, 164–65 (2d Cir. 2015) (“A proposed

amendment to a complaint is futile when it could not withstand a

motion to dismiss.” (internal quotation marks omitted)).          There is

no allegation that CTCC, “a Canadian-incorporated and domiciled

entity that has no United States place of business,” would be

subject to general jurisdiction here.      ECF No. 57 at 8.       And even

to the extent that CTCC has “transact[ed] [] business” in New York

for purposes of specific jurisdiction under the state’s long-arm

statute, N.Y. C.P.L.R. 302(a)(1), the plaintiffs’ proposed claims

do not enjoy the “requisite nexus” with those transactions, AVRA

Surgical Robotics, Inc. v. Gombert, 41 F. Supp. 3d 350, 359

(S.D.N.Y. 2014) (internal quotation marks omitted).          Specifically,

even if CTCC has sent “representatives” to “meetings” in “New York

City” attended by representatives of the defendants, DCI, and IBI,

there is no allegation that any conduct relevant to this case

occurred at those meetings.        ECF No. 53 at 22.         And while the

international fiscal agency agreement between CTCC and Israel


                                    15
states that it was "executed and delivered in New York, New York,"

any cause of action that the plaintiffs might bring against CTCC

plainly could not arise out of that expressly bilateral agreement,

which grants "[n]o rights .               . to any other person" and disclaims

the existence of any "third party beneficiaries."                        ECF No.   41-1

at 42,    46.     Thus, even 1f the plaintiffs' proposed second amended

complaint would advance colorable theories of liability against

CTCC,    there        is no indication that any of the events underlying

them occurred in New York.            Consequently, notwithstanding the need

to    dismiss     Computershare      from   this    action,   the   plaintiffs      are

denied leave to proceed against CTCC in its stead.                  1~




II.     Conclusion

        For the foregoing reasons,           the motions to dismiss filed by

Israel and Computershare at ECF Nos. 36 and 38,                 respectively, are

GRANTED,        and    the   Clerk   of   Court    is   respectfully     directed    to

terminate them.



        SO ORDERED.

        Dated:          New York, New York
                        September 9, 2019



                                                              BUCHWALD
                                                  UNITED STATES DISTRICT JUDGE


      1 > Because none of the other amendments proposed in the plaintiffs' brief
even purport to address the dispositive issues addressed in this Memorandum and
Order, leave is denied as to all of them on the basis of futility.
                                            16
